FILED
                           NOT FOR PUBLICATION                              FEB 25 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ARTURO MENDOZA-CARRILLO,                         No. 05-75021

             Petitioner,                         Agency No. A077-166-054

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

             Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 11, 2010
                            San Francisco, California

Before: O’SCANNLAIN, TROTT and PAEZ, Circuit Judges.

       Arturo Mendoza-Carillo petitions for review of the order of the Board of

Immigration Appeals dismissing his appeal of the denial of his application for

asylum, withholding of removal, and protection under the Convention Against

Torture.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      The Immigration Judge (“IJ”) denied Mendoza-Carillo’s claims for relief

because he found Mendoza-Carillo’s testimony both internally inconsistent and

inconsistent with the documents in evidence. We review credibility findings for

substantial evidence. Tawadrus v. Ashcroft, 364 F.3d 1099, 1102 (9th Cir. 2004).

The adverse credibility determination must be upheld “unless any reasonable

adjudicator would be compelled to conclude the contrary.” Id. (quoting 8 U.S.C. §

1252(b)(4)(B)). The evidence here does not compel a contrary result; rather it

substantially supports the IJ’s adverse credibility determination. The school

certificate and Mendoza-Carillo’s own statements materially contradict each other

and go to the heart of his claim for asylum. The same lack of credibility dooms his

claims for withholding of removal and relief under the Convention Against

Torture. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir. 2003).

      Mendoza-Carillo also challenges the IJ’s refusal to consider testimony from

three proposed witnesses. We review the admission or rejection of evidence for an

abuse of discretion. Wicker v. Or. ex rel. Bureau of Labor, 543 F.3d 1168, 1173

(9th Cir. 2008). Even if the IJ abused his discretion by refusing to hear Mendoza-

Carillo’s witnesses, there was no prejudice. See Harper v. City of Los Angeles,

533 F.3d 1010, 1030 (9th Cir. 2008). None of the witnesses could clarify the

contradictions in Mendoza-Carillo’s testimony.


                                         2
Accordingly, Mendoza-Carillo’s Petition for Review is DENIED.




                                3